In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-798V
                                      Filed: February 8, 2017

* * * * * * * * * * * *                            *               UNPUBLISHED
SHANNON CHURCHWELL As Parent                       *
and Legal Representative of her Minor Son,         *
R.C.B.,                                            *
                                                   *
                         Petitioner,               *               Special Master Gowen
                                                   *
v.                                                 *               Joint Stipulation on Damages;
                                                   *               Diphtheria, Tetanus, Acellular
SECRETARY OF HEALTH                                *               Pertussis (“DTaP”); Pneumococcal
AND HUMAN SERVICES,                                *               Conjugate (“PCV-13”);
                                                   *               Haemophilus Influenzae
                         Respondent.               *               Type B (“Hib”); Pentavalent
                                                   *               Rotavirus (“RTQ”); Polio (“IPV”);
*    * *    *   *    *   *   *   *     *   *   *   *               Influenza (“Flu”); Seizure Disorder

Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On September 2, 2014, Shannon Churchwell (“petitioner”) filed a petition on behalf of
her minor son, R.C.B., pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-10 to 34 (2012). Petitioner alleged that as a result of receiving diphtheria,
tetanus, acellular pertussis (“DTaP”), pneumococcal conjugate (“PCV-13”), haemophilus
influenzae type B (“Hib”), pentavalent rotavirus (“RTQ”), polio (“IPV”), and seasonal influenza
(“Flu”) vaccines on September 20, 2011, R.C.B. developed a seizure disorder. Petition at 1-2.

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                       1
       On February 7, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that R.C.B.’s alleged seizure
disorder was caused-in-fact by his September 20, 2011, vaccines and further denies that the
vaccines caused R.C.B. any other injury or his current condition. Stipulation at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $2,040.95, representing compensation for full satisfaction of the State
       of Nevada Medicaid lien, in the form of a check payable jointly to petitioner and:

                                                Optum, Inc.
                                        Optum Subrogation Services
                                       75 Remittance Drive, Suite 6019
                                           Chicago, IL 60675-6019
                                          Optum File # SN11124659

        Petitioner agrees to endorse this payment to Optum, Inc.

    b. A lump sum payment of $2,016.55 representing compensation for full satisfaction of
       the state of Oregon Medicaid lien, in the form of a check payable jointly to
       petitioner and:

                                       Subrogation Services, Inc.
                                        722 Country Club Road
                                          Eugene, OR 97401

    c. A lump sum of $26,500.00 in the form of a check payable to petitioner as
       guardian/conservator of R.C.B.’s estate. This amount represents compensation for
       all remaining damages that would be available under 42 U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen

3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2
    Special Master




3